The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kay county on a charge of assault and battery, and sentenced to serve a term of 30 days in the county jail. *Page 213 
No material error is made to appear. The record discloses a case of assault and battery, but not an aggravated case. Upon a consideration of all the facts shown, the origin of the difficulty, and the age of the respective parties, we are of the opinion that the punishment assessed is too severe and that justice requires a modification. The judgment will be modified by reducing the punishment assessed from 30 days in the county jail to a fine of $50 and costs, and, as modified, the case is affirmed.